In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 13-274V
                                   (Not to be published)

*****************************
                                                   *
WILLIE ANDRE SIMMONS,                              *
                                                   *
                      Petitioner,                  *     Filed: February 4, 2015
                                                   *
              v.                                   *     Decision by Stipulation; Damages;
                                                   *     Influenza (“Flu”) Vaccine;
                                                   *     Chronic Inflammatory
SECRETARY OF HEALTH AND                            *     Demyelinating Polyneuropathy
HUMAN SERVICES,                                    *     (“CIDP”)
                                                   *
                      Respondent.                  *
                                                   *
                                                   *
*****************************
Danielle Anne Strait, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Traci R. Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            DECISION AWARDING DAMAGES 1

      On April 18, 2013, Petitioner Willie Andre Simmons filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”). 2 Petitioner alleges that he suffered Chronic Inflammatory Demyelinating


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
Polyneuropathy (“CIDP”) and related complications as a result of receiving the influenza (“flu”)
vaccine.

         Respondent denies that Petitioner’s CIDP and any related medical problems were caused
by the receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed February 4, 2015 that the issues before them can be
settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              a. A lump sum of $806,560.40, in the form of a check payable to petitioner. This
                 amount represents compensation for past and future lost earnings, past and
                 future pain and suffering, and past and future unreimbursable out of pocket
                 expenses; and

              b. A lump sum of $46,609.27, in the form of a check payable jointly to petitioner
                 and SC Department of Health & Human Services. This amount represents
                 reimbursement of a State of South Carolina Medicaid lien.

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.

                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing
notice renouncing their right to seek review.

                                               2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS

                              )
WILLIE ANDRE SIMMONS,
                              )
                              )
          Petitioner,
                              )                      No. 13-274V
v.
                              )                      Special Master Corcoran
                              )                      ECF
SECRETARY OF HEALTH AND HUMAN
                              )
SERVICES,
                              )
                              )
          Respondent.
                              )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Willie Andre Simmons, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to Mr. Simmons’s

receipt of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table

(the “Table”), 42 C.F.R. § 100.3(a).

       2. Petitioner received his flu immunization on December 1, 2010.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused him to suffer Chronic Inflammatory

Demyelinating Polyneuropathy (“CIDP”).

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that the flu vaccine caused petitioner to suffer CIDP or any other

injury or condition.



                                                 1
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

        a. A lump sum of $806,560.40, which amount represents compensation for past and
        future lost earnings, past and future pain and suffering, and past and future
        unreimbursable out of pocket expenses, in the form of a check payable to petitioner; and

        b. A lump sum of $46,609.27, which amount represents reimbursement of a State of
        South Carolina Medicaid lien, in the form of a check payable jointly to petitioner and

                       SC Department of Health & Human Services (DHHS)
                                  Reporting and Receivables
                                        P.O. Box 8355
                                 Columbia, SC 290202-9189
                                  Re: Case Number 299320
                                  Medicaid No.: 8781354645

            Petitioner agrees to endorse the check to the SC Department of Health & Human

Services (DHHS).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable



                                                 2
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on December 1, 2010, as




                                                     3
alleged by petitioner in a petition for vaccine compensation filed on or about April 18, 2013, in

the United States Court of Federal Claims as petition No. 13-274V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner’s CIDP or any

other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4